Title: From George Washington to La Luzerne, 15 February 1780
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


          
            Sir
            Head Quarters Morris Town 15th Feby 1780
          
          I have the honor to acknowledge the receipt of Your Excellency’s letter of the 4th which only reached me late on the 13th.
          Sincerely desirous of doing every thing in my power by which

the interest of his christian Majesty inseparable from that of these States can in any manner be promoted, and still more in a point so essential as that which makes the subject of your letter, I should not hesitate to furnish the detachment required by Mr Duer, whatever might be my opinion of its necessity did not the present state of the army absolutely forbid it—I with confidence assure Your Excellency that our force is so reduced by the expiration of the terms of service for which a considerable part of it was engaged, and will be so much more diminished in the course of a month or two from the same cause, as scarcely to suffice for the common exigencies of the service and to afford just cause for uneasiness, should the Enemy be actuated by a spirit of enterprise, before we receive the reinforcements intended for the next campaign. So circumstanced my duty to the common cause will not justify me in adding to the insecurity of our situation by maki⟨ng⟩ a detachment which though apparently inco⟨n⟩siderable would be materially felt in our present weakness—and I am persuaded aft⟨er⟩ the information now given, Your Excellency wi⟨ll⟩ wish me not to hazard the measure.
          With respect to the necessity of a covering party I shall not venture to decide⟨,⟩ but I should imagine in the present state of things, the business may be carried on wit⟨h⟩ tolerable security without one. The consequences of the late expedition promise tranquillity for some time to our frontier, and ma⟨ke⟩ it at any rate improbable that the Savages will be able to penetrate so far at so early ⟨a⟩ period—and the proposition does not requ⟨ire⟩ that the covering party should remain long⟨er⟩ than till the last of April. The intelligen⟨ce⟩ I have received corresponds with these idea⟨s⟩[.] It might be added that the Garrison at Wy⟨o⟩ming gives some degree of protection to th⟨e⟩ part of the country in question. But a⟨s⟩ it is very important that no interruption should be given to the workmen, if a coveri⟨ng⟩ party should upon the whole be thought ⟨re⟩quisite, the best mode of furnishing it w⟨ill⟩ be from the neighbouring militia. For this purpose, on Your Excellencys application to Congress, I cannot doubt they will immediately make the necessary arrangements. I have the honor to be, With the most perfect respect and attachment Your Excellencys Most obet & hum. servant
          
            Go: Washington
          
         